Thompson, J.
(concurring). — I concur in the result, and I concur in the conclusion, that the limit which the court imposed in this case upon the defendant’s right of cross-examination is to be regarded as prejudicial under the decision of our supreme court in State v. Brady, 87 Mo. 142, though, if the question were an open one, I should be of a different opinion. But I do not concur in so much of the opinion as holds, restating the doctrine of Clark v. Fairley, 30 Mo. App. 335, that error is presumed to be prejudicial, and that, to justify an appellate court in affirming a judgment when error has intervened in a trial, the burden is on the party claiming the benefit of the judgment to satisfy the appellate court that the error was not prejudicial. Substantially that, I am satisfied, was the rule of decision under writs of error at common law (People v. Wiley, 3 Hill (N. Y.) 194), and would continue to be the rule of decision in this state but for the following prohibitory statute: “The supreme court, or courts of appeal, will not reverse the judgment of any court unless it shall believe that error was committed by such court against the appellant or plaintiff in error, and *53materially affecting the merits of the action.” Revised Statutes, sec. 2303. Proceeding in obedience to this statute, we cannot reverse a judgment for mere error, or for what may be called technical error; but before we can reverse a judgment for error, we must believe that the error was an error “materially affecting the merits of the action.” This, in my judgment, puts upon the appellant or plaintiff in error, from -first to last, the burden not only of pointing out error upon the record, but such error as materially affected the merits of the action to his prejudice. My judgment, in other words, is that an appellate court, proceeding in obedience to this statute, cannot reverse a judgment for an error of procedure upon a mere blind legal presumption that it was prejudicial, and upon a theory that there is some sort of burden of proof upon the respondent or defendant in error to show that it was not prejudicial; but that it is the duty of the appellate court, before it can reverse for any species of error, to satisfy itself and believe, from an examination of the whole record, that the error was one materially affecting the merits of the action to the prejudice of the appellant or plaintiff in error.
I am confirmed in this view by what I find in a recent work of great merit on appellate procedure, one of the authors of which is chief justice of the supreme court of Indiana. In that work it is said: “A ruling must appear by the record, and from the record it must be shown to be erroneous in a strict sense; that is, it must appear that the ruling was wrong, and that it probably so operated as to bring about a wrong final result.” Elliott on Appellate Procedure, sec. 592. And again: “A ruling may be wrong, and yet not constitute error in the true and strict sense of the term. If the record does not show that it was probably prejudicial, that is, that it probably conduced to a wrong *54final decision, it is not really error. It is not necessary that the record should show that the wrong ruling certainly brought about a wrong result, for it is sufficient if it appears that it probably influenced the court to a wrong conclusion.” Sec. 593. And further: “There are cases which seem to form exceptions to a general rule that the record must make it appear that the wrong ruling probably prejudiced the complaining party, but, upon a close analysis, it will be found that these cases are apparent., rather than real, exceptions. The principle upon which they proceed is that the ruling is in and of itself of such a nature and of such force as to create the presumption that it conduced to bring about a wrong result.” Sec. 594. I cannot occupy space with an examination of the multitude of authorities cited by the learned authors in support of these principles. I merely quote from a decision of the supreme court of Indiana the following statement of doctrine: “It has long been the settled rule that this court will not reverse a judgment of the trial court unless the record affirmatively shows the existence of errors urged by the complaining party, and, also, that the errors were, or probably were, prejudicial to the piarty against whom they were committed.” Harter v. Eltzroth, 111 Ind. 159. And the following from the supreme court of Ohio: “To justify the reversal of a judgment on error the record must affirmatively show, not only that error intervened, but that it was to the prejudice of the party seeking to take advantage of it.” Scovern v. State, 6 Ohio St. 288, 294. I am persuaded that these quotations express the rule intended to be established by our legislature in enacting the statute already quoted, and that the intention was to put upon the appellate judges the moral duty of asserting and believing, from an examination of the whole record, that any error which may have *55supervened was probably prejudicial to the party complaining, before reversing the judgment for such error.
I file this separate opinion, because, now that I am about to retire from the court, I wish to set myself right on what I regard as a serious slip made by the court in Clark v. Fairley, 30 Mo. App. 335, in announcing the rule of appellate procedure which is reasserted in the opinion of the court in this case. I do it the more readily, as I am conscious that I assisted in the formulation of that proposition as it is stated in the opinion in Clark v. Fairley, supra. But, on further reflection, I have several times regretted that we stated the rule in that way; and it is now my deliberate judgment that the admission of a presumption of law, that prejudice attends technical error, is a principle that materially abrogates the statute, that tends to the disposal of causes on grounds that do not affect their real merits, and that leads to reversals of judgment and the multiplication of new trials, and to the consequent protraction of litigation, which is a great public evil.'